UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-26542 CRAFT BREWERS ALLIANCE, INC. (Exact name of registrant as specified in its charter) Washington 91-1141254 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 929 North Russell Street Portland, Oregon97227 (Address of principal executive offices) (503) 331-7270 (Registrant’s telephone number, including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (See the definitions of“larger accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Check one: Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ The number of shares of the registrant’s common stock outstanding as of August 2, 2011 was 18,844,817. CRAFT BREWERS ALLIANCE, INC. FORM 10-Q For the Quarterly Period Ended June 30, 2011 TABLE OF CONTENTS PART I. Financial Information Page ITEM 1. Financial Statements Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 3 Consolidated Statements of Income for the Three and Six Months Ended June 30, 2011 and 2010. 4 Consolidated Statements of Cash Flows for theSix Months Ended June 30, 2011 and 2010 5 Notes to Consolidated Financial Statements 6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 27 ITEM 4. Controls and Procedures 27 PART II. Other Information ITEM 1. Legal Proceedings 27 ITEM 6. Exhibits 28 SIGNATURES 28 2 Table of Contents PART I. ITEM 1.Financial Statements CRAFT BREWERS ALLIANCE, INC. CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, (dollars in thousands, except per share amounts) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Deferred income tax asset, net Other current assets Total current assets Property, equipment and leasehold improvements, net Equity method investment in Fulton Street Brewery, LLC — Goodwill Intangible and other assets, net Total assets $ $ LIABILITIES AND COMMON STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued salaries, wages, severance and payroll taxes Refundable deposits Other accrued expenses Current portion of long-term debt and capital lease obligations Total current liabilities Long-term debt and capital lease obligations, net of current portion Fair value of derivative financial instruments Deferred income tax liability, net Other liabilities Commitments and Contingencies Common stockholders' equity: Common stock, $0.005 par value, authorized 50,000,000 shares; issued and outstanding 18,839,217 shares and 18,819,053shares at June 30, 2011 and December 31, 2010, respectively 94 94 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained deficit ) ) Total common stockholders' equity Total liabilities and common stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 3 Table of Contents CRAFT BREWERS ALLIANCE, INC. CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended June 30, Six Months Ended June 30, (in thousands, except per share amounts) Sales $ Less excise taxes Net sales Cost of sales Gross profit Selling, general and administrative expenses Operating income Income from equity method investments Gain on sale of Fulton Street Brewery, LLC — — Interest expense ) Interest and other income, net 7 75 20 Income before income taxes Income tax provision Net income $ Basic and diluted earnings per share $ The accompanying notes are an integral part of these financial statements. 4 Table of Contents CRAFT BREWERS ALLIANCE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended June 30, (in thousands) Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Income from equity method investments, net of distributions received ) ) Gain on sale of Fulton Street Brewery, LLC ) — Deferred income taxes Stock-based compensation 74 Loss on sale or disposal of property, equipment and leasehold improvements — 34 Other ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Income tax receivable and other current assets ) Other assets ) 39 Accounts payable and other accrued expenses Accrued salaries, wages, severance and payroll taxes 27 ) Refundable deposits and other liabilities ) Net cash provided by operating activities Investing Activities Expenditures for property, equipment and leasehold improvements ) ) Proceeds from sale of property, equipment and leasehold improvements 49 65 Proceeds from the sale of Fulton Street Brewery, LLC — Net cashprovided by (used in)investing activities ) Financing Activities Principal payments on debt and capital lease obligations ) ) Netrepayments under revolving line of credit ) ) Issuance of common stock 13 23 Net cashused in financing activities ) ) Increasein cash and cash equivalents — Cash and cash equivalents: Beginning of period 11 End of period $ $ 11 Supplemental Disclosures Cash paid for interest $ $ Cash paid for income taxes $ $ The accompanying notes are an integral part of these financial statements. 5 Table of Contents CRAFT BREWERS ALLIANCE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Basis of Presentation The accompanying financial statements and related notes of the Company should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010 (“2010 Annual Report”). These consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Accordingly, certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations. These consolidated financial statements are unaudited but, in the opinion of management, reflect all material adjustments necessary to present fairly the consolidated financial position, results of operations and cash flows of the Company for the periods presented. All such adjustments were of a normal, recurring nature. The results of operations for such interim periods are not necessarily indicative of the results of operations for the full year. Reclassifications Certain amounts in the prior periods’ Consolidated Financial Statements have been reclassified to conform to the current period's presentation. Recent Accounting Pronouncements In June2011, the Financial Accounting Standards Board, or FASB, issued ASU No. 2011-05, “Comprehensive Income:Presentation of Comprehensive Income.” This new standard requires the presentation of comprehensive income, the components of net income and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The new standard also requires presentation of adjustments for items that are reclassified from other comprehensive income to net income in the statement where the components of net income and the components of other comprehensive income are presented. The updated guidance is effective on a retrospective basis for financial statements issued for interim and annual periods beginning after December15, 2011.This guidance affects presentation only and will have no effect on our financial condition, results of operations or cash flows. In May 2011, the FASB amended ASC 820, “Fair Value Measurement.”This amendment is intended to result in convergence between U.S. GAAP and International Financial Reporting Standards (“IFRS”) requirements for measurement of and disclosures about fair value.This guidance clarifies the application of existing fair value measurements and disclosures, and changes certain principles or requirements for fair value measurements and disclosures. The updated guidance is effective on a prospective basis for financial statements issued for interim and annual periods beginning after December 15, 2011.The adoption of this guidance will not have a material impact on our consolidated financial statements. In December 2010, the FASB issued ASU No. 2010-29, “Supplementary Pro Forma Information for Business Combinations” (“ASU 2010-29”).ASU 2010-29 clarifies provisions of FASB ASC Topic 805, “Business Combinations” (“ASC 805”) relating to the acquisition date that should be used for disclosing the pro forma financial information required by ASC 805 when comparative financial statements are presented. As of December 31, 2010, the Company adopted the provisions of ASU 2010-29, and implemented its provisions in preparing the pro forma information presented regarding the October 1, 2010 merger with Kona Brewing Co., Inc. (“KBC”) and related entities (“KBC Merger”).See Note 9, Merger with KBC. 6 Table of Contents CRAFT BREWERS ALLIANCE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (continued) (unaudited) 2. Inventories Inventories consist of the following: June 30, December 31, (in thousands) Raw materials $ $ Work in process Finished goods Packaging materials Promotional merchandise Pub food, beverages and supplies $ $ Work in process is beer held in fermentation tanks prior to the filtration and packaging process. 3. Equity Method Investments Fulton Street Brewery, LLC (“FSB”) On May 2, 2011 (the “Closing Date”), the Company, Anheuser-Busch, Incorporated (“A-B”), and Goose Holdings, Inc. (“GHI”) completed the transaction contemplated by the equity purchase agreement (the “Purchase Agreement”) dated as of February 18, 2011, pursuant to which the Company and GHI (collectively, the “Sellers”) sold all of the equity in FSB to A-B. The aggregate consideration paid by A-B was approximately $38.9 million (“Purchase Consideration”), net of transaction fees paid by A-B on the Sellers’ behalf, and was determined by arm’s length negotiations among the parties. The Company became a party to the Purchase Agreement pursuant to the Joinder to Equity Purchase Agreement (the “Joinder Agreement”) dated May 2, 2011, by and among A­-B, GHI and the Company. A copy of the Joinder Agreement was filed as exhibit 2.1 to the Company’s Form 8-K filed with the SEC on May 4, 2011. The Company’s share of the Purchase Consideration in exchange for its 42 percent interest in FSB was $16.3 million, net of the Company’s share of transaction fees paid by A-B on the Sellers’ behalf, and consisted of $15.1 million received in cash and $1.3 million placed in escrow.The escrow balance is to satisfy valid claims, if any, that may be asserted by A-B in connection with breaches of representations and warranties made by the Sellers in the Purchase Agreement. The escrow balance will be released to the Company in three payments ratably, every six months, beginning six months following the Closing Date, subject to indemnification claims, as applicable. The Company also received reimbursement from A-B for legal and professional fees the Company separately incurred in evaluation of the transaction.In the second quarter of 2011, the Company recorded a gain of approximately $10.4 million associated with the sale of its equity interest in FSB. The Company recognized $691,000 in 2011 for its share of FSB’s earnings through the Closing Date, of which $335,000 was recognized in the second quarter of 2011.For the three and six month periods ended June 30, 2010, the Company’s share of FSB’s net income totaled $332,000 and $378,000, respectively.The book value of the Company’s equity investment in FSB was $5.9 million as of the Closing Date and $5.2 million at December 31, 2010. The consolidated statements of income for the six month periods ended June 30 include the results of FSB for the six month periods ended May 31. Due to the timing of receipt of FSB’s financial statements, the Company accounted for its share of net earnings of FSB on a one-month lag. If the Company had instead recorded the equity in FSB’s earnings for the six months ended June 30, the Company would have recorded a decrease of $248,000 and an increase of $50,000 to its consolidated statements of income for the six months ended June 30, 2011 and 2010, respectively.There is no lag impact related to the month of June 2011 as the sale of FSB was effective May 2, 2011 and all earnings were captured as of that date. 7 Table of Contents CRAFT BREWERS ALLIANCE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (continued) (unaudited) At June 30, 2011, the Company had net outstanding receivables due from FSB of $381,000.At December 31, 2010, the Company had recorded a payable to FSB of $3.3 million, primarily for amounts owing for purchases of Goose Island-branded product. Kona Brewery, LLC (“Kona”) For the three and six month periods ended June 30, 2010, the Company’s share of Kona’s net income was $6,000 and $45,000, respectively.As a result of the closing of the KBC Merger on October 1, 2010, Kona became a wholly owned subsidiary of the Company.As such, the operations of KBC are included in our consolidated financial statements for the three and six month periods ended June 30, 2011. See Note 9, Merger with KBC for a discussion of the KBC Merger. 4. Derivative Financial Instruments and Fair Value Measurement Interest Rate Swap Contracts The Company’s risk management objectives are to ensure that business and financial exposures to risk that have been identified and measured are minimized using the most effective and efficient methods to reduce, transfer and, when possible, eliminate such exposures. Operating decisions contemplate associated risks and management strives to structure proposed transactions to avoid or reduce risk whenever possible. The Company has assessed its vulnerability to certain business and financial risks, including interest rate risk associated with its variable-rate long-term debt. To mitigate this risk, the Company entered into a five-year interest rate swap contract with Bank of America, N.A. (“BofA”) with a total notional value of $9.3 million (as of June 30, 2011) to hedge the variability of interest payments associated with its variable-rate borrowings under its term loan with BofA (“Term Loan”). Through this swap agreement, the Company pays interest at a fixed rate of 4.48% and receives interest at a floating-rate of the one-month LIBOR. Since the interest rate swap hedges the variability of interest payments on variable rate debt with similar terms, it qualifies for cash flow hedge accounting treatment under ASC Topic 815, Derivatives and Hedging (“ASC 815”). As of June 30, 2011, unrealized net losses of $737,000 were recorded in accumulated other comprehensive loss as a result of this hedge.The effective portion of the gain or loss on the derivative is reclassified into interest expense in the same period during which the Company records interest expense associated with the Term Loan. There was no hedge ineffectiveness recognized for the three and six month periods ended June 30, 2011, respectively. Balance Sheet Location June 30, December 31, (in thousands) Derivative instruments in liability positions: Derivatives designated as hedging instruments under ASC 815 Interest rate swap contract Non-current liabilities - derivative financial instruments $ $ Total derivatives $ $ The interest rate swap contract is secured by substantially all of the Company’s personal property and by the real properties located at 924 North Russell Street, Portland, Oregon and 14th Street, Woodinville, Washington (“collateral”) under the loan agreement with BofA.The Company’s subsidiaries, Kona and Kona Brewing Co., LLC, have unconditionally guaranteed the Company’s obligations to BofA arising under the interest rate swap agreement. Fair Value Measurements The recorded values of the Company’s financial instruments, with the exception of its debt obligations, are considered to approximate the fair values of the financial instruments, in all material respects, as the Company’s receivables and payables are recorded at amounts expected to be realized and paid and the Company’s derivative financial instruments are carried at fair value.At June 30, 2011 the total carrying value and fair value of the Company’s debt obligations, including the current portion, was $18.3 million and $18.6 million, respectively.At December 31, 2010, the total carrying value and fair value of the Company’s debt obligations, including the current portion, was $27.1 million and $27.7 million, respectively. 8 Table of Contents CRAFT BREWERS ALLIANCE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (continued) (unaudited) Under the three-tier fair value hierarchy established in ASC 820, Fair Value Measurements and Disclosures,the inputs used in measuring fair value are prioritized as follows: Level 1: Observable inputs (unadjusted) in active markets for identical assets and liabilities; Level 2: Inputs other than quoted prices included within Level 1 that are either directly or indirectly observable for the asset or liability, including quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar assets or liabilities in inactive markets and inputs other than quoted prices that are observable for the asset or liability; Level 3: Unobservable inputs for the asset or liability, including situations where there is little, if any, market activity or data for the asset or liability. The Company has assessed its assets and liabilities that are measured and recorded at fair value within the above hierarchy and that assessment is as follows: Fair Value Hierarchy Assessment Level 1 Level 2 Level 3 Total (in thousands) June 30, 2011 Derivative financial instruments - interest rate swap contracts $
